Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 1 of 14             PageID #: 1




 KENTI M. PRICE #10523                                                            FILED IN THE
                                                                         UNITED STATES DISTRICT COURT
 United States Attorney                                                       DISTRICT OF HAWAII

 District of Hawaii                                                            Dec 06, 2019
                                                                              SUE BEITIA, CLERK



 MORGAN EARLY #10104
 Assistant U.S. Attorney
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 E-Mail: Morgan.Early@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAH


 UNITED STATES OF AMERICA, )             MAG. NO. 19-01256 WRP
                           )
          Plaintiff,       )             CRIMINAL COMPLAINT;
                           )             AFFIDAVIT IN SUPPORT OF
     vs.                   )             CRIMINAL COMPLAINT
                           )
 TYLER PANG,               )
                           )
          Defendant.       )
 ~~~~~~~~)

                            CRIMINAL COMPLAINT

       I, the undersigned complainant, being duly sworn, state thatthe following is

 true and correct to the best of my knowledge and belief.
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 2 of 14                PageID #: 2




                                      Count One
                          Distribution of Child Pornography
                              (18 U.S.C. § 2252A(a)(2))

       On or about October 16, 2018, within the District of Hawaii, TYLER

 PANG, the defendant, did knowingly distribute any child pornography, as defined

 in Title 18, United States Code, Section 2256(8)(A), that had been shipped and

 transported in and affecting interstate and foreign commerce by any means,

 including by computer.

       All in violation of Title 18, United States Code, Section 2252A(a)(2).

                                     Count Two
                                    Cyberstalking
                               (18 U.S.C. § 2261A(2))

       On or about and between April 1, 2018, and January 28, 2019, both dates

 being approximate and inclusive, within the District ofHawaii, TYLER PANG,

 the defendant, with the intent to harass, intimidate, and cause substantial emotional

 distress to another person, specifically, Adult Female 1 ("AFl"), did use facilities

 of interstate and foreign commerce, including the internet and other forms of

 electronic communication services, to engage in a course of conduct that caused,

 attempted to cause, and would be reasonably expected to cause substantial

 emotional distress to AFl.

       All in violation of Title 18, United States Code, Section 2261A(2).




                                           2
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 3 of 14                 PageID #: 3




       I further state that I am a Special Agent with the Federal Bureau of

 Investigation ("FBI"), and that this Complaint is based upon the facts set forth in

 the attached "Special Agent's Affidavit in Support of a Criminal Complaint,"

 which is incorporated herein by reference.

       DATED: December 6, 2019, Honolulu, Hawaii.




                                               J~~
                                               Complainant


 Sworn to under oath before me telephonically, and attestation acknowledged
 pursuant to Federal Rule of Criminal Procedure 4.l(b)(2).




                                           3
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 4 of 14               PageID #: 4




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAH

  UNITED STATES OF AMERICA, ) MAG. NO. 19-01256 WRP
                            )
           Plaintiff,       ) AFFIDAVIT IN SUPPORT OF
                            ) CRIMINAL COMPLAINT
      vs.                   )
                            )
  TYLER PANG,               )
                            )
           Defendant.       )
 ________                   )

            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

              I, the undersigned complainant, being duly sworn, state the following

 is true and correct to the best of my knowledge and belief:

                                 INTRODUCTION

       1.     This affidavit is submitted for the purpose of establishing probable

 cause that TYLER PANG ("PANG"), the defendant, committed the following two

 offenses within the District of Hawaii: (a) knowingly distributing child

 pornography on or about October 16, 2018, in violation of 18 U.S.C.

 § 2252A(a)(2); and (b) engaging in conduct constituting cyberstalking of a female

 victim ("AFl"), from on or about and between April 1, 2018, and January 28,

 2019, in violation of 18 U.S.C. § 2261A(2). As detailed below, PANG's

 cyberstalking of AFl occurred over a course of time, and involved PANG's

 possession of a sexually explicit video of AF 1 that was created when she was still a
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 5 of 14                PageID #: 5




 minor, age seventeen. In the course of investigating this conduct, law

 enforcement confirmed that AF I informed PANG she was still a minor when the

 sexually explicit video was created. Despite knowing AFI 'sage in the sexually

 explicit video, PANG distributed it to another person, as detailed below in

 paragraph 19.

       2.     I am a Special Agent ("SA") with Federal Bureau of Investigation

 ("FBI"), and am presently assigned to the Violent Crimes Against Children

 section. I have been a Special Agent for approximately ten years. ·I have

 received training from the FBI, United States Department of Justice Training

 Center, Office of Juvenile Justice and Delinquent Prevention, and Fox Valley

 Technical College. During the course of my work as a Special Agent, I have

 investigated and received training for cases involving child sex crimes and child

 pornography.

       3.     I am familiar with the facts set forth in this affidavit based upon my

 personal knowledge and information provided to me by other law enforcement

 personnel and/or witnesses. This affidavit is intended to show merely that there is

 sufficient probable cause for the criminal complaint charging PANG with

 violations of federal law. Accordingly, this affidavit does not set forth all of the

 facts known to me or to law enforcement regarding this matter. Summaries of and

 statements from conversations do not include references to all topics covered in the

                                           2
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 6 of 14                PageID #: 6




 communications. This affidavit is not intended to include each and every fact and

 matter observed or known to the government.

                                 PROBABLE CAUSE

        4.    On April 8, 2018, an adult female ("AF 1") living on the island of Oahu,

  Hawaii, filed a complaint with the Honolulu Police Department ("HPD"). At the

  time, AFl was seventeen (17) years old. AFl stated that in December 2017, she

  and her ex-boyfriend had consensual sexual intercourse and recorded a video of the

  encounter using her cell phone, while AF 1 was still a minor. The video contained

  sexually explicit depictions of AF 1's breasts and genitals during the intercourse.

        5.    According to the HPD report, AF 1 explained that on April I, 2018, she

  began to receive messages sent to her Instagram account from a user she did not

  recognize ("the user"). Instagram is a free-access social networking website that

  can be utilized on its website or special electronic application (phone application),

  and uses the internet. As such, the use of Instagram constitutes the use of a means

  of interstate and foreign commerce. The user told AFl that he would "spread and

  post" a sexually explicit video of AF 1 if she did not do certain things he demanded.

  AFl reported that the user sent her a portion of the explicit video, and screenshots

  from the video, so she knew the user did have a copy of the sexually explicit video

  in his possession. AF 1 confirmed that the screenshot the user sent her showed

  AFl 's face, breasts, and/or genitals.

                                           3




                                                                      ---------·--~-----------
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 7 of 14              PageID #: 7




        6.    AFl stated that in the week after the user contacted her, she received

  threatening messages each day that this user would release the video, from

  approximately six different Instagram usemames, each with a unique combination

  of male names and numbers. She provided these usemames to law enforcement.

  AFl suspected the user had gained access to the sexually explicit video on her

  cellphone through her cloud storage, or some other security breach.

        7.    AFl further reported that one of her friends contacted her on April 4,

  2018, and said he had received a message on Instagram containing a video of her

  having sexual intercourse, from someone with the usemame "@Zjesse18000."

  This usemame was the same as one of the accounts from which AF 1 had received

  threatening messages.

        8.    On September 24, 2018, AFl submitted a complaint to the FBI,

  reiterating the facts set forth above. In this complaint, AF 1 stated that shortly

  before filing the complaint with the FBI, two of her friends had been sent copies of

  the sexually explicit video she had made with her ex-boyfriend. AFl reported that

  she did not know who the user was that was sending this video to her friends. She

  stated that the user continued to contact her frequently with more threats about

  distributing the video.

       9.     AF 1 stated that the reason she was filing a complaint with FBI was that

  she wanted to prevent the video from being sent to any more people, such as her

                                          4
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 8 of 14                PageID #: 8




  friends, and she wanted to find out the identity of the user, i.e., the person sending

  her threatening messages. She also stated her fear that if the video were further

  disseminated around the internet or to people she knew, it might affect her

  reputation, and her ability to get a job in the future. AFl stated that the sexually

  explicit video qualified as child pornography, because she was only seventeen years

  old at the time it was created.

        10.   On approximately September 28, 2018, I spoke with AFl, and she

  confirmed that the unknown Instagram user was using more than one Instagram

  account to send her messages and threats. These included the same user who had

  distributed the video to one of her friends. The messages from the user typically

  demanded that AF 1 send nude photos of herself, or the user would continue to

  release the sexually explicit video. The messages also included demands that AFl

  meet up with the user in person for sex. On one occasion, the user attempted to set

  up a meeting with AF 1 in person at a dormitory at a university in Hawaii. AF 1

  reported that she told the user she was only seventeen years old in the sexually

  explicit video, and that the user could go to jail "for child pornography." AFl told

  the user she would contact the police, but the user continued to send threats.

       11.    On October 15, 2018, AFl provided law enforcement with screenshots

  (i.e., still-photos from her phone) of conversations she had with the user on

  Instagram who was sending her threatening messages. AF 1 further stated that she


                                           5
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 9 of 14              PageID #: 9




  had broken up with her ex-boyfriend in March 2018, and that during their

  relationship, her boyfriend had the passwords to AF 1's social media accounts. 1

       12.    According to the screenshots provided by AFl, the first account that

  made contact with her in April 2018 was "zjesse18000." The messages from

  "zjesse18000" include the following:


              zjesse18000: Watching you get fucked was the hottest
              thing ever [embedded video clip of AFl engaged in
              sexually explicit conduct].

              zjesse18000: Should i spread it more or will you do as i
              say
              AFl: I can have you arrested for child pornography. You
              will go to jail and be a convicted felon.
              AFl: How did you get that video.

              zjesse18000: I'll tell you later ok

             AFl: No you will tell me now
              zjesse18000: You will wary
              zjesse18000: Wait

              AF 1: Wait for what??

             AFl: Tell me now or I'm pressing charges on you and
             you'll be a registered sex offender



 1 AF 1 further stated that she believed the camera roll on her phone, which would
 have included the sexually explicit video when she possessed it, "backs up" to her
 Snapchat "memories," a feature on another social media platform. AFl believed
 this may explain how the sexually explicit video got out of her possession.

                                          6
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 10 of 14              PageID #: 10




               zjesse18000: You can't threaten me

               zjesse18000: Dou really want it to be spread around


        13.    Another set of screenshots provided to me by AF 1 contains a

   conversation with usemame "k:yle89843." During this conversation, the user tells

   AF 1 to send him explicit photos of her breasts, and AF 1 attempts to arrange a

   meeting in person so that she can determine who the user is:

               k:yle89843: I want to see it thru pies first

               k:yle89843: So that's a no?

               AF 1: Why do you need to see it

               k:yle89843: I just want to see it once

               k:yle89843: All im asking is of your boobs no face

               AF 1: Dude do you not understand that I'm a minor

               kyle89843: So youre not going too?

               AFl: No I'm not, can you just meet up with me?

               kyle89843: Send one without face and i will meet and
               show you everything
               k:yle89843: Did you want to see the other videos?

              AF 1: Yes I want to see the other videos

               k:yle89843: Okay send of your boobs after then

               kyle89843: If not im really not going to meet and show
               you

        14.    During the months that followed, FBI conducted an investigation into

   the identity of the user on Instagram that had been repeatedly contacting AF 1 with
                                             7
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 11 of 14               PageID #: 11




   threats. The investigation revealed a specific address in the District of Hawaii that

   was associated with PANG.

         15.      On January 28, 2019, I received a phone call from AFl, who was now

   attending college on the mainland. She told me she was being contacted by a new

   user on Instagram, with usemame "moneywaster509001," who was asking her for

   nude photographs. The user again threatened to send the sexually explicit video of

   her to people at the college AF 1 now attended on the mainland. The user told her

   he obtained the video from "the boyfriend." AFI was concerned that the user, who

   now knew what college she attended, would distribute the videos to individuals at

   her college.

        Interview of Tyler PANG

         16.      On February 6, 2019, FBI agents arranged for an in-person meeting

   with PANG. The meeting took place at a Starbuck's, and PANG was informed

   that the meeting was voluntary. PANG confirmed his phone number, and certain

   other personal details relevant to the investigation. At first, PANG denied knowing

   AFI, but later admitted he did know someone by her name, and had "DM'd" her

   (i.e., "direct-messaged her") on Instagram regarding her ex-boyfriend. PANG also

   mentioned a sex tape of AF 1 that he had seen online on a website called Discord.

   He stated he found the video online and recorded a copy of it on his cellphone. He

   claimed he had since deleted that video. PANG stated that he knew AFl was a


                                            8
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 12 of 14             PageID #: 12




   minor in the video, based on messages he had exchanged with AFl.

        17.    During this interview, I presented PANG with information from the

   FBI's investigation into the usemames that harassed AFl. At first, PANG denied

   knowing these usemames, but after being shown additional digital information, he

   confirmed that he had used the usemames on Instagram. PANG then admitted to

   reaching out to AF 1 via Instagram messaging and requesting sexual favors or

   pictures in exchange for not sharing the sexually explicit video with her friends.

   PANG admitted to sending (i.e., distributing) the sexually explicit video of AFl to

   one of her friends. He stated the video did not show AFl's face. PANG stated

   that he believed he sent these messages in approximately October 2018. PANG

   confirmed his use of the accounts ''jesse18008," "ranger80006," and, most recently

   in January 2019, "moneywaster509001." He stated that he was "over that stuff

   now." PANG was instructed to stop contacting AF 1.

        Further Investigation

        18.   During the course of further investigation, FBI obtained further

   evidence, including content from the Instagram usemames utilized by PANG to

   harass AF 1. This content included the messages AF 1 provided to law enforcement

   as screenshots. This content corroborates AF l's reports to law enforcement.

        19.   Further evidence obtained by law enforcement reveals that on

   approximately October 16, 2018, PANG used Instagram-i. e., a means ofinterstate


                                           9
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 13 of 14               PageID #: 13




   and foreign commerce, as set forth above in paragraph 5-to contact another

   Instagram user and discuss the "trade" of sexually explicit images and videos.

   PANG then sent (i.e., distributed) the sexually explicit video of AFl to this other

   user, and included AF 1's real first name and the name of the high school she had

   attended. PANG and the other user then discussed the names of other girls in

   certain high schools, in an effort to "trade" sexually explicit material in their

   possession.

        20.      AFl reported to law enforcement that the experience of this harassment

   and stalking on Instagram caused her severe and substantial emotional stress,

   especially while the threats were ongoing. She reported that if she would block

   one user on Instagram, he would just change usemames and contact her again. She

   experienced sleep loss, anxiety attacks, and extreme stress. This experience had a

   very negative impact on her life. She fears that the dissemination of the video may

   have impacted her reputation and her ability to seek employment in the future.




                                            10
Case 1:20-cr-00032-LEK Document 1 Filed 12/06/19 Page 14 of 14            PageID #: 14




                                   CONCLUSION

        Based on the foregoing, I believe there is probable cause to arrest TYLER

  PANG for the violations of federal law set forth above.

                                               Respectfully submitted,



                                               J~~
                                               Special Agent
                                               Federal Bureau of Investigation


  Sworn to under oath before me telephonically, and attestation acknowledged
  pursuant to Federal Rule of Criminal Procedure 4.l(b)(2). Based upon the
  foregoing, the undersigned Judicial Officer finds that there is probable cause to
  believe that defendant above-named committed the crimes charged in the Criminal
  Complaint this 6th day of December, 2019.




                                          11
